Citation Nr: 0433631	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  96-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
to include as secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a hiatal hernia, to 
include as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer, to 
include as secondary to as secondary to exposure to ionizing 
radiation.

4.  Entitlement to service connection for symptoms associated 
with heat prostration, to include as secondary to prostate 
cancer, and/or as secondary to exposure to ionizing 
radiation.

5.  Entitlement to service connection for squamous cell 
carcinoma of the left cheek and forehead, to include as 
secondary to exposure to ionizing radiation.

6.  Entitlement to service connection for colon polyps, to 
include as secondary to exposure to ionizing radiation.

7.  Entitlement to service connection for cataracts, 
glaucoma, and macular degeneration, to include as secondary 
to exposure to ionizing radiation.

8.  Entitlement to service connection for diabetes mellitus, 
to include as secondary to exposure to ionizing radiation.

9.  Entitlement to service connection for loss of all teeth, 
to include as secondary to exposure to ionizing radiation.

10.  Entitlement to service connection for fatigue, to 
include as secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich. Counsel







INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
heart disability, hiatal hernia, prostate cancer, and 
residuals of heat prostration.  The veteran perfected an 
appeal.  He clarified that he was not seeking service 
connection for hypertension, but for other cardiovascular 
disability.  

In September 1998, the Board remanded this case.  The RO was 
instructed to consider the veteran's claimed disability for 
service connection on the basis that they were incurred as 
secondary to exposure to ionizing radiation.  In a January 
2003 supplemental statement of the case, this was 
accomplished.  The veteran's claimed disabilities were denied 
on that basis.  

In an April 2004 rating decision, service connection was 
denied for colon polyps, cataracts, glaucoma, macular 
degeneration, diabetes mellitus, loss of all teeth, and 
fatigue, on a direct basis and as secondary to exposure to 
ionizing radiation.  

In November 2004, the veteran testified before the 
undersigned at a Travel Board hearing at the RO.  


FINDINGS OF FACT

1.  The veteran's claimed disabilities are not the result of 
disease or injury incurred on active duty training or 
inactive duty training.  

2.  The veteran does not have any of the cancers that are 
presumptively service-connected specific to radiation-exposed 
veterans; the veteran was not exposed to ionizing radiation 
during service as verified by a dose estimate which yielded 
negative results; there is no competent evidence establishing 
a nexus between any of the claimed disabilities and alleged 
radiation exposure during service.  

3.  Currently diagnosed coronary artery disease and/or 
arteriosclerotic heart disease was not manifest during active 
service nor within one year of separation in 1956 nor is it 
etiologically related to service to include claimed inservice 
radiation exposure.  

4.  The veteran does not have a hiatal hernia.  

5.  Prostate cancer was not manifest during active service 
nor within one year of separation in 1956 nor is it 
etiologically related to service to include claimed inservice 
radiation exposure.  

6.  The veteran's complaints of heat prostration and the 
residuals thereof are not derived from inservice disease or 
injury or to claimed radiation exposure.  

7.  Squamous cell carcinoma was not manifest during active 
service nor within one year of separation in 1956 nor is it 
etiologically related to service to include claimed inservice 
radiation exposure.  

8.  Colon polyps were not manifest during active service nor 
are they etiologically related to service to include claimed 
inservice radiation exposure.  

9.  Cataracts, glaucoma, and macular degeneration were not 
manifest during active service nor are they etiologically 
related to service to include claimed inservice radiation 
exposure

10.  Diabetes mellitus was not manifest during active service 
nor within one year of separation in 1956 nor is it 
etiologically related to service to include claimed inservice 
radiation exposure.  

11.  The veteran had 3rd molars removed in service, but there 
was no related disease process.  There is no current dental 
condition related to inservice dental trauma, nor is there 
any other current dental condition otherwise related to 
military service.  

12.  The veteran's complaints of fatigue are not derived from 
inservice disease or injury or to claimed radiation exposure.  


CONCLUSIONS OF LAW

1.  Coronary artery disease and arteriosclerotic heart 
disease, on a direct basis and or as due to exposure to 
ionizing radiation, were not incurred in or aggravated by 
active service nor may they be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309, 3.311 (2004).  

2.  A hiatal hernia, on a direct basis and or as due to 
exposure to ionizing radiation, was not incurred or 
aggravated in active service.  38 U.S.C.A. §§ 101, 106, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.311 (2004).

3.  Prostate cancer, on a direct basis and or as due to 
exposure to ionizing radiation, were not incurred in or 
aggravated by active service nor may the malignant prostate 
tumor be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 101, 106, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311 (2004).  

4.  Heat prostration, on a direct basis and or as due to 
exposure to ionizing radiation, due to disease or injury in 
active service was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2004).

5.  Squamous cell carcinoma, on a direct basis and or as due 
to exposure to ionizing radiation, were not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2004).  

6.  Colon polyps, on a direct basis and or as due to exposure 
to ionizing radiation, were not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 101, 106, 1110, 
1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 
3.311 (2004).

7.  Cataracts, glaucoma, and macular degeneration, on a 
direct basis and or as due to exposure to ionizing radiation, 
were not incurred or aggravated in active service.  38 
U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.309, 3.311 (2004).

8.  Diabetes mellitus, on a direct basis and or as due to 
exposure to ionizing radiation, was not incurred in or 
aggravated by active service nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.311 (2004).  

9.  A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).

10.  Fatigue, on a direct basis and or as due to exposure to 
ionizing radiation, due to disease or injury in active 
service was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 101, 106, 1110, 1112, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
letters from the RO to the veteran in April 2003, August 
2003, and September 2003.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish the claim and the claimant was afforded additional 
time to submit such evidence.  Thus, the claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  The veteran was 
also provided notice that he should submit pertinent evidence 
in his possession per 38 C.F.R. § 3.159(b)(1).  He was 
advised of how and where to send this evidence and how to 
ensure that it was associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  In this case notice 
was provided after the initial adjudication of claims 1-4.  
However, the notice indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The supplemental statements of the case 
constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

The Board notes that to the extent that the veteran contends 
that he was not properly afforded all of his Air Force 
physical examinations, the Board has no authority or 
jurisdiction over this matter.  


Background

The veteran served on active duty from February 1952 to 
February 1956.  

The service medical records reveal that on entrance, two of 
the veteran's molar teeth, numbers 16 and 17 were missing.  

In March 1952, the veteran reported that his left eye was 
hurting.  The eye was cleaned and the veteran felt better.  

In August 1952, a tender prostate was noted.  An August 1952 
electrocardiogram was normal.  Also, in August 1952, it was 
noted that the veteran had had syncope for 4 months.  A chest 
x-ray was ordered.  The heart was within normal limits.  

An undated inservice physical examination revealed that the 
veteran's prostate was enlarged with some irregularity on the 
left lobe.  It was non-tender.  In July 1953, it was noted 
that the veteran had been working in an experimental 
laboratory concerned with the effective of cosmic radiation 
on animals.  It was not indicated that the veteran was 
exposed to cosmic radiation himself.  

A July 1953 evaluation revealed that the veteran's skin was 
normal except for a small lipoma on the veteran's foot, eyes 
were normal, and chest was normal.  Cardiac evaluation 
revealed mild tachycardia.  Genitourinary evaluation was 
negative.  Abdomen evaluation revealed mild tenderness.  
There was no hernia.  

In August 1953, it was noted that the veteran had had 1-3 
attacks of complete syncope without convulsion since April 
1952, which lasted 10-15 seconds.  He indicated that he had 
fallen on several occasions.  The examiner indicated that 
there was no history of heart disease although the veteran 
had been told that he had a murmur and a slightly irregular 
pulse.  Blood pressure readings were 118/80, 120/80, and 
110/80.  His abdomen was negative.  

In December 1954, the veteran reported pain in the upper 
right chest.  The diagnosis was costo chondritis.  

In September 1955, the veteran complained of malaise and 
nausea.  Examination of the abdomen revealed some tenderness, 
but no masses.  The impression was gastroenteritis, 
questionable gastrointestinal influenza, and rule out 
infectious hepatitis.  

In January 1956, the veteran was afforded a separation 
examination.  At that time, an evaluation of the abdomen and 
viscera revealed mild "RUQ" tenderness with first 
percussion.  Evaluation of the heart, vascular system, 
endocrine system, genitourinary system, and skin were normal.  
Dental examination revealed that four of the veteran's molars 
were missing; teeth numbers 1, 16, 17, and 32.  Tooth number 
13 was noted to be a restorable tooth.  Urinalysis Specific 
Gravity (SP. GR.) Was 1.101.  Albumin and sugar were 
negative.  Microscopic was negative.  Blood pressure was 
108/64.  The veteran's vision was 20/20 bilaterally.  It was 
noted that during service, in 1952, the veteran experienced 
dizziness with a loss of equilibrium diagnosed as prostatism.  
A radioactive substance in California during the 1950's was 
noted.  The examiner did not indicate that this was in any 
way representative of radiation exposure.  

Following separation from active duty, in May 1956, the 
veteran was afforded a VA examination.  At that time, he 
reported having periodic cramps and an upset stomach.  He 
related that his appetite was poor and he had lost weight.  
He reported these complaints in associated with his 
hepatitis.  The diagnosis was residuals of hepatitis, mild.  

A November 1956 Air Force evaluation noted that the veteran 
had a soft blowing high pitched diastolic murmur apex which 
was heard when standing, and which was accentuated on deep 
inspiration when lying.  Evaluations of the eyes, pupils, 
ophthalmoscopic, vascular system, abdomen and viscera, 
endocrine system, genitourinary system, and skin were normal.  
Dental examination revealed that the veteran had his 4 molars 
missing.  Cholesterol was 248.  Urinalysis SP. GR. was 1.019.  
Albumin and sugar were negative.  Blood pressure was 110/70.  
It was noted that the veteran had visual acuity which was 
20/20.  It was noted that the veteran had experienced a loss 
of equilibrium due to acute "presitis," treated in 1952.  It 
was also noted that the veteran had a systolic murmur, Grade 
1, which was heard in November 1956.  The Air Force physician 
consulted with a private physician and agreed that it was an 
innocent heart murmur.  X-rays was negative.  
Electrocardiogram revealed a possible incomplete right bundle 
branch block (RBBB).  

In April 1959, the veteran was hospitalized for complaints of 
stomach pain.  Urinalysis was performed.  There was no 
albumin or sugar.  An electrocardiogram revealed an 
incomplete right bundle branch block.  During his 
hospitalization, the veteran complained of epigastric and 
generalized abdominal pain which slowly disappeared.  Several 
hypotheses were advanced including question of biliary colic, 
hiatus hernia, gastric distention, and superior mesenteric 
artery syndrome.  However, a definite diagnosis could not be 
established.  The final diagnosis was abdominal pain, 
etiology undetermined.  

In May 1961, the veteran was afforded  VA examination.  At 
that time, the veteran reported that he had had attacks of 
severe abdominal pain with cramps.  The veteran also reported 
that he tired easily.  Physical examination revealed no 
hernia.  The diagnosis was residuals of chronic hepatitis.  

A November 1985 periodic examination of the United States Air 
Force revealed that evaluations of the eyes, pupils, ocular 
motility, heart, vascular system, abdomen and viscera, 
endocrine system, genitourinary system, and skin were normal.  
Dental examination revealed that the veteran had 20 missing 
teeth.  Cholesterol was 248.  Urinalysis SP. GR. Was 1.027.  
Albumin and sugar were negative.  Microscopic was negative.  
Blood pressure was 102/70.  It was noted that the veteran had 
defective visual acuity which was corrected to 20/20.  The 
veteran denied any significant change in medical or surgical 
history since last examination.  The veteran's 
electrocardiogram was normal.  

In April 1991, a tumor of the prostate was detected.  In May 
1991, cancer of the prostate was diagnosed so the veteran 
underwent a radical prostatectomy.

In an October 1991 letter, the Head of the Urology Department 
at the Orlando, Florida Naval Hospital stated that the 
veteran was diagnosed as having prostate cancer in May 1991.  
A radical prostatectomy was performed.  He opined that it was 
extremely likely that the prostate tumor was present three to 
six months prior to the diagnosis and might also have been 
present for even longer, perhaps as long as several years.  

In a November 1991 letter, the Staff Pathologist of the 
Orlando, Florida Naval Hospital indicated that the type of 
tumor that the veteran had might very well have been present 
for as long as one to two years prior to when it was 
diagnosed.  

In a June 1995 letter, a private physician, Dr. K.L., 
indicated that the veteran had a history of hyperlipidemia 
since 1985.  She stated that this condition had been linked 
to coronary artery atherosclerosis.  The veteran had 
presented to the emergency room with acute myocardial 
infarction.  

In August 1995, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  At that time, he 
testified that he had recently had a heart attack which he 
believed was related to service.  He indicated that he had an 
abnormal electrocardiogram in 1959 and had been told during 
his service in the Reserve that he had high cholesterol.  In 
addition, he related that records showed that he had a left 
bundle branch block.  With regard to a hiatal hernia, he 
indicated that a hiatal hernia was shown while he was in the 
active Reserve.  He stated that he was first diagnosed in May 
1991.  With regard to prostate cancer, the veteran stated 
that he was diagnosed in May 1991.  He asserted that he was 
not afforded his Air Force physical in 1989 and had he been 
afforded that physical, the tumor would have been present.  
With regard to heat prostration, the veteran indicated that 
he passed out during service and still had problems with hot 
days.  

Medical records dated from 1995-1998 from Lake Cardiology 
reveal cardiovascular treatment, status post myocardial 
infarction.  

Medical records of MacDill Air Force Base dated from 1996 to 
1998 reveal that the veteran was treated for genitourinary 
problems, status post prostate cancer.  The carcinoma had not 
recurred.  

The veteran was treated in April 2000 at the Leesburg 
Regional Medical Center.  It was noted that the veteran had a 
myocardial infarction in 1995 as well as 
hypercholesterolemia.  The veteran was discharged with a 
diagnosis of weakness, fever, possible urinary tract 
infection, and bronchitis.  

In October 2000, the veteran was afforded a VA heart 
examination.  The veteran's cardiovascular history was 
reviewed.  The  historical cardiovascular complaints and 
findings were noted.  In addition, the examiner reviewed the 
veteran's history for a hiatal hernia.  Physical examination 
revealed that the veteran had a history of hiatal hernia, 
currently asymptomatic.  Heart evaluation revealed that the 
veteran had coronary artery disease.  The examiner stated 
that there was no evidence suggesting that the veteran's 
coronary artery disease was present while the veteran was on 
active duty.  The fact that the veteran had a left bundle 
block did not mean that he had coronary artery disease.  The 
episode of syncope inservice was not consistent with 
ventricular arrhythmia.  Given the findings of a heart 
murmur, it was not conceivable that the veteran could have 
had a structural heart problem at that time.  In order to 
more completely evaluate this, the examiner ordered an 
echocardiogram and electrocardiogram.  The examiner noted 
that if the echocardiogram was not indicative of structural 
heart disease such as valvular heart disease or other 
structural problem, it was difficult for the examiner to 
establish a relationship between symptoms experienced while 
on active duty and the veteran's current diagnosis of 
coronary artery disease.  

In a December 2000 addendum, the examiner indicated that the 
echocardiogram showed no evidence of structural heart disease 
or of congenital heart disease.  As such, the examiner stated 
that he could not establish a relationship between the 1995 
myocardial infarction or current diagnosis of coronary artery 
disease and active duty in the military.   

In March 2001, the veteran was afforded a VA genitourinary 
examination.  His past history to include that of prostate 
cancer and surgery for that cancer were reviewed.  The 
examiner stated that an extensive review of the claims folder 
and medical records revealed that the veteran had a history 
of ionizing radiation exposure and a history of prostate 
cancer and underwent a radical retropubic prostatectomy.  The 
residuals were mild stress urinary incontinence and complete 
erectile dysfunction.  The examiner did not specifically 
relate prostate cancer to service.  

In an April 2001 letter, G.P., M.D., indicated that the 
veteran had been followed for glaucoma and for cataracts 
since August 1999.  Clinical records were provided.  

In September 2002, the veteran was afforded another VA 
examination.  At that time, it was noted that a hiatal hernia 
was diagnosed in April 1991.  In addition, it was noted that 
some notions on his old medical charge could be consistent 
with a hiatal hernia as far back as January 1956.  The 
diagnosis was chronic 46 year history of possible hiatal 
hernia and gastric reflux unto esophagus with symptoms of 
pyrosis.  The examiner indicated that an upper 
gastrointestinal (GI) series was being ordered to confirm the 
existence of the hiatal hernia and any reflux disease.  The 
upper GI revealed significant gastroesophageal reflux disease 
(GERD).  There was no hiatal hernia.  

In September 2002, additional genitourinary and 
cardiovascular examinations were performed.  

The examiner opined that more likely than not the etiology of 
the prostate cancer was idiopathic and not radiation-induced.  
It was not likely that the prostate cancer occurred due to 
alleged radiation exposure at the Trinity site.  The time 
sequence leading to tumor growth to a critical size was far 
too log.  The examiner indicated that the time sequence could 
be up to 10 years (the veteran was discharged from active 
duty in 1956).  The examiner also opined that there was 
absolutely no evidence at all that veteran was otherwise 
exposed to radiation.

With regard to heat prostration, the examiner stated that no 
relation existed between the heat prostration problem and the 
veteran's prostate cancer.  

The examiner further stated that the date of diagnosis of 
prostate cancer was 1991 and that the episode of a tender 
prostate during service was unrelated to the 1991 diagnosis.  

With regard to the heart, the examiner indicated that the 
July 1953 notation of tachycardia was an instance of benign 
tachycardia with no sequalae since.  He further opined that 
the veteran's cardiovascular disease was the result of 
standard risk factors and was not related to radiation 
exposure.  He indicated that the notation of an "innocent 
heart murmur" was misunderstood by the veteran.  The 
examiner stated that cardiac testing revealed no significant 
heart chamber enlargements and no abnormalities with regard 
to pulmonary circulation and pressure.  The aortic root was 
intact and without deformity.  All four valves were 
essentially within normal limits.  He opined that the veteran 
had arteriosclerotic heart disease.  

An October 2002 VA outpatient record shows that the veteran 
underwent a colonoscopy which revealed that he veteran had 
multiple non-cancerous adenomatous polyps in his colon.  It 
was recommended that they be removed.  

In February 2003, private medical records show that the 
veteran was diagnosed as having squamous cell carcinoma of 
the left check and forehead.  

VA outpatient records dated from January 2003 to April 2004, 
reveal that the veteran has been treated for cataracts and 
macular degeneration of the eyes.  He has also been diagnosed 
as having and treated for diabetes mellitus.  

In November 2004, the veteran testified at a Travel Board 
hearing.  The veteran stated that, first, he went to the 
Trinity site in Alamogordo, New Mexico, where the first 
nuclear device was detonated in 1945.  He indicated that he 
went there 10 years later.  He related that he picked up 
several large handfuls of glass and sand in that area and 
carried them around for souvenirs and subsequently kept them 
at his house.  Second, he stated that he was exposed at the 
Navy Rad Lab in San Francisco, California, while he was on 
active duty.  Third, he maintained that he was exposed at the 
wash rack at Holloman Air Force Base in New Mexico which was 
the support base for the nuclear testing at the Nevada test 
sites.  He related that the planes would fly through the 
clouds, land on the base, and be cleaned there.  He reported 
being on the flight line.  Fourth, the veteran stated that he 
was exposed during biological chemical warfare training in 
Lowry Air Force Base.  He reported that the instructors 
carried with them radioactive material encased on plastic.  
They would be hidden some places on aircraft and the 
students, including the veteran, had to go find them.  In 
addition, the veteran indicated that he was treated for 
cardiac problems during service.  He related that his medical 
problems all occurred either during active duty or while on 
reserve duty.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Malignant tumors, diabetes mellitus, cardiovascular-renal 
disease, including hypertension, and valvular heart disease, 
will be presumed to have been incurred in service if manifest 
to a degree of 10 percent within one year of discharge from a 
period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he  cannot provide a competent opinion 
regarding diagnosis and causation.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals 
are experts and are presumed to know the requirements 
applicable to their practice and to have taken them into 
account in providing a diagnosis.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


I.  Active Reserve Status

The Board notes that the veteran contends that he had service 
in the active Reserve after he served on active duties and 
claimed disabilities were incurred therein.  The veteran 
served on active duty from February 1952 to February 1956.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  Active duty training 
is defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training is defined as other than full-time 
duty performed by the Reserves.  38 U.S.C.A. § 101(23).

The veteran does not assert nor does the record show that any 
of his claimed disabilities were the result of an injury 
which occurred during active or inactive duty training.  He 
does assert that claimed disabilities were manifest during 
active duty training.  However, the record does not establish 
that this was the case.  No claimed disability was shown to 
have been incurred while actually performing active duty 
training.  The diagnoses were made during VA and private 
treatment and none of the diagnosed diseases were noted to 
have had their onset during active service, as noted below, 
or during active duty training.  

It appears that it is the veteran's belief that if the 
disabilities were present before his retirement in January 
1990, then service connection is warranted.  This is not the 
case.  The veteran either needed to be on active duty, as he 
was from February 1952 until February 1956, or his 
disabilities needed to be incurred during a period of active 
duty training (not inactive duty training), as none were the 
result of a specific injury.  The fact that he was 
technically still a member of the active Reserve does not 
mean that he was performing active duty training so that 
service connection may be granted.  The veteran has not 
pointed to a specific time during active duty training when 
any alleged disease was incurred.  

The Board initially finds, herein, that none of the claimed 
disabilities were the result of an injury on active duty 
training or on inactive duty training.  The veteran does not 
make this assertion and this is not shown in the record.  
Moreover, none of the claimed disabilities was initially 
manifest while on active duty training.  The records are 
negative for any such incurrence.  There is no competent 
evidence relating any of the claimed disabilities to any 
period of active duty training.  The veteran is not competent 
to make that causal connection.  See Espiritu.  

Accordingly, the analysis below is limited to whether the 
veteran's claimed disabilities were incurred in or aggravated 
by active duty, from February 1952 to February 1956.


II.  Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to February 1952.  Thus, he 
did not serve in Hiroshima or Nagasaki.  Further, the veteran 
did not serve on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, 
Tennessee; or on Amchitka Island, Alaska.  As such, the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  He also does not have 
any of the listed cancers in 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Thus, the veteran's claimed disabilities 
are not subject to presumptive service connection under 38 
U.S.C.A. § 1112(c).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration.  The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

Dose data is requested from the Department of Defense in 
claims based on participation in atmospheric nuclear testing, 
and claims based on participation in the U.S. occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).  The veteran does not claim that he had 
this type of exposure and the record establishes that he did 
not have this type of exposure.  The Defense Threat reduction 
Agency, in May 2001, verified that this was not the case.

In all other claims involving radiation exposure, a request 
will be made for any available records concerning the 
veteran's exposure to radiation.  These records normally 
include but may not be limited to the veteran's Record of 
Occupational Exposure to Ionizing Radiation (DD Form 1141), 
if maintained, service medical records, and other records 
which may contain information pertaining to the veteran's 
radiation dose in service.  All such records will be 
forwarded to the Under Secretary for Health, who will be 
responsible for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  38 C.F.R. § 
3.311(a)(2)(iii).

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2) includes chronic prostate cancer and posterior 
subcapsular cataracts.  Lymphomas other than Hodgkin's 
disease must become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

The veteran maintains that he was exposed to radiation during 
service.  In correspondence of records and at his personal 
hearings, he indicated the following.  The veteran stated 
that, first, he went to the Trinity site in Alamogordo, New 
Mexico, where the first nuclear device was detonated in 1945.  
He indicated that he went there 10 years later.  He related 
that he picked up several large handfuls of glass and sand in 
that area and carried them around for souvenirs and 
subsequently kept them at his house.  Second, he stated that 
he was exposed at the Navy Rad Lab in San Francisco, 
California, while he was on active duty.  Third, he 
maintained that he was exposed at the wash rack at Holloman 
Air Force Base in New Mexico which was the support base for 
the nuclear testing at the Nevada test sites.  He related 
that the planes would fly through the clouds, land on the 
base, and be cleaned there.  He reported being on the flight 
line.  Fourth, the veteran stated that he was exposed during 
biological chemical warfare training in Lowry Air Force Base.  
He reported that the instructors carried with them 
radioactive material encased on plastic.  They would be 
hidden some places on aircraft and the students, including 
the veteran, had to go find them.  

A dose estimate was requested for the veteran in July 2001.  
In October 2001, dosiemetry information was sent to the RO.  
Research was performed of all information available to 
occupational radiation exposure monitoring.  It was 
determined  that there was no external or internal exposure 
data in the United States Air Force Master Radiation Exposure 
Registry.  The veteran has responded that his alleged 
exposure was not documented and would not be located.  
However, there is no other information in the claims file 
which supports his claim.  The veteran as a lay person cannot 
certify that he had radiation exposure which resulted in 
medical conditions.  See Espiritu.  The pertinent law and 
regulations require that this must be verified.  The 
verification was negative.  

Thus, in sum, service connection is not warranted for any of 
the claimed disabilities on the first basis because none of 
the claimed disabilities are among the cancers that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, although the veteran has had prostate cancer and 
cataracts, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because the dose 
estimate yielded negative results.  Service connection is 
also not warranted on the third basis, under 38 C.F.R. § 
3.303(d), when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  There is no competent 
evidence establishing a nexus between any of the claimed 
disabilities and alleged radiation exposure during service.  
Despite the veteran's allegations, he is not competent to 
make this assessment.  See Espiritu.  

In addition, the Board will consider if direct service 
connection is warranted; that is if service connection is 
warranted as being incurred in or aggravated by active duty, 
other than due to exposure to ionizing radiation.  




Entitlement to Service Connection for a Heart Disability

At the outset, the veteran has indicated that he is not 
seeking service connection for hypertension.  Thus, this 
matter will not be addressed.  

During service, in August 1952, it was noted that the veteran 
had had syncope for 4 months.  A chest x-ray was ordered.  
The heart was within normal limits.  A July 1953 cardiac 
evaluation revealed mild tachycardia.  In August 1953, it was 
noted that the veteran had had 1-3 attacks of complete 
syncope without convulsion since April 1952, which lasted 10-
15 seconds.  He indicated that he had fallen on several 
occasions.  The examiner indicated that there was no history 
of heart disease although the veteran had been told that he 
had a murmur and a slightly irregular pulse.  Blood pressure 
readings were 118/80, 120/80, and 110/80.  In December 1954, 
the veteran reported pain in the upper right chest.  The 
diagnosis was costo chondritis.  In January 1956, the veteran 
was afforded a separation examination.  At that time, an 
evaluation of the heart was normal.  Blood pressure was 
108/64.

Within one year of the veteran's separation from service, he 
underwent an Air Force evaluation in November 1956.  It was 
noted that the veteran had a soft blowing high pitched 
diastolic murmur apex which was heard when standing, and 
which was accentuated on deep inspiration when lying.  
Cholesterol was 248.  It was also noted that the veteran had 
a systolic murmur, Grade 1, which was heard in November 1956.  
The Air Force physician consulted with a private physician 
and agreed that it was an innocent heart murmur.  X-ray was 
negative.  Electrocardiogram revealed a possible incomplete 
RBBB.  

In April 1959, the veteran was hospitalized for complaints of 
stomach pain.  At that time, an electrocardiogram was 
performed which revealed an incomplete right bundle branch 
block.  

In conjunction with a November 1985 periodic examination of 
the United States Air Force, an electrocardiogram was 
performed which was normal.  

In a June 1995 letter, a private physician, Dr. K.L., 
indicated that the veteran had a history of hyperlipidemia 
since 1985.  She stated that this condition had been linked 
to coronary artery atherosclerosis.  The veteran had 
presented to the emergency room with acute myocardial 
infarction.  This physician did not date the onset of 
hyperlipidemia and /or cardiovascular disability to active 
service, one year after separation from active service, nor 
did she relate it to the veteran's active service.  

Medical records dated from 1995-1998 from Lake Cardiology 
reveal cardiovascular treatment, status post myocardial 
infarction.  

The veteran was treated in April 2000 at the Leesburg 
Regional Medical Center.  It was noted that the veteran had a 
myocardial infarction in 1995 as well as 
hypercholesterolemia.  

In October 2000, the veteran was afforded a VA heart 
examination.  The veteran's cardiovascular history was 
reviewed.  The  historical cardiovascular complaints and 
findings were noted.  Heart evaluation revealed that the 
veteran had coronary artery disease.  The examiner stated 
that there was no evidence suggesting that the veteran's 
coronary artery disease was present while the veteran was on 
active duty.  The fact that the veteran had a left bundle 
block did not mean that he had coronary artery disease.  The 
episode of syncope inservice was not consistent with 
ventricular arrhythmia.  Given the findings of a heart 
murmur, it was not conceivable that the veteran could have 
had a structural heart problem at that time.  In order to 
more completely evaluate this, the examiner ordered an 
echocardiogram and electrocardiogram.  The examiner noted 
that if the echocardiogram was not indicative of structural 
heart disease such as valvular heart disease or other 
structural problem, it was difficult for the examiner to 
establish a relationship between symptoms experienced while 
on active duty and the veteran's current diagnosis of 
coronary artery disease.  In a December 2000 addendum, the 
examiner indicated that the echocardiogram showed no evidence 
of structural heart disease or of congenital heart disease.  
As such, the examiner stated that he could not establish a 
relationship between the 1995 myocardial infarction or 
current diagnosis of coronary artery disease and active duty 
in the military.   

In September 2002, another cardiovascular examination was 
performed.  With regard to the heart, the examiner indicated 
that the July 1953 notation of tachycardia was an instance of 
benign tachycardia with no sequalae since.  He further opined 
that the veteran's cardiovascular disease was the result of 
standard risk factors and was not related to radiation 
exposure.  He indicated that the notation of an "innocent 
heart murmur" was misunderstood by the veteran.  The 
examiner stated that cardiac testing revealed no significant 
heart chamber enlargements and no abnormalities with regard 
to pulmonary circulation and pressure.  The aortic root was 
intact and without deformity.  All four valves were 
essentially within normal limits.  He opined that the veteran 
had arteriosclerotic heart disease.  

The veteran maintains that initially cardiovascular 
manifestations were shown during his active duty.  He asserts 
that current diagnoses of cardiovascular disease are related 
to the inservice findings and/or are related to radiation 
exposure during service.  As noted, the veteran is not 
competent to make this causal link or to state the etiology 
of his currently diagnosed cardiovascular disease.  See 
Espiritu.  The competent evidence shows that currently 
diagnosed coronary artery disease and arteriosclerotic heart 
disease are not related to service nor were the 
manifestations thereof present within one year of the 
veteran's separation from active duty in 1956.  

Two medical opinions were obtained by VA examiners.  Both 
reviewed the veteran's history and concluded that the current 
diagnoses were not related to inservice findings or the 
findings on the November 1956 examination.  In addition, one 
of the VA examiners addressed the matter of whether the 
currently diagnosed cardiovascular disease was related to 
radiation exposure and concluded that it was not.  The Board 
attaches significant probative value to these opinion, as 
they are well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The veteran has asserted that he had high cholesterol and 
that this is related to his cardiovascular disease.  In 
support of this assertion, Dr. K.L., linked the veteran's 
high cholesterol to heart disease.  However, this physician 
dated the onset of high cholesterol to 1985.  This physician 
did not date the onset of hyperlipidemia and /or 
cardiovascular disability to active service, one year after 
separation from active service, nor did she relate it to the 
veteran's active service.  

In sum, the VA medical opinions, both competent and probative 
evidence, are uncontradicted by other competent evidence.  
The competent evidence does not establish that the veteran's 
currently diagnosed coronary artery disease and/or 
arteriosclerotic heart disease began in service or within one 
year of separation in 1956.  Although there were cardiac 
findings during service and immediately thereafter, the VA 
examiners explained that current diagnoses are not related 
thereto.  Despite the veteran's contentions that his current 
diagnoses are related to service to include radiation 
exposure therein, the record is devoid of supporting 
competent evidence.  

Accordingly, service connection for a heart disability is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.





Entitlement to Service Connection for a Hiatal Hernia

The veteran does not have a hiatal hernia.  The veteran was 
afforded a VA examination in September 2002 to determine if 
he had a hiatal hernia and to determine if it was in any way 
related to service.  The examiner noted that the veteran did 
have a long history of complaints which might be attributable 
to a hiatal hernia, beginning during service.  However, the 
examiner determined that it was necessary to resolve whether 
the veteran had a hiatal hernia by obtaining an upper GI.  
The upper GI was negative for a hiatal hernia.  

Given the foregoing, the Board concludes that the competent 
evidence establishes that the veteran does not have a hiatal 
hernia.  Absent a current diagnosis, service connection is 
not warranted.

In light of the aforementioned, service connection is denied.  
In reaching this decision, the Board has considered the 
benefit of the doubt doctrine, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert.  


Entitlement to Service Connection for Prostate Cancer

In August 1952, a tender prostate was noted.  An undated 
inservice physical examination revealed that the veteran's 
prostate was enlarged with some irregularity on the left 
lobe.  It was non-tender.  A July 1953 evaluation revealed 
that the veteran's genitourinary system was negative.  In 
January 1956, the veteran was afforded a separation 
examination.  Genitourinary system was negative.  

A November 1956 Air Force evaluation revealed that 
genitourinary system was negative.  A November 1985 periodic 
examination of the United States Air Force revealed that 
genitourinary system was negative.  

In April 1991, a tumor of the prostate was detected.  In May 
1991, cancer of the prostate was diagnosed so the veteran 
underwent a radical prostatectomy.

In an October 1991 letter, the Head of the Urology Department 
at the Orlando, Florida Naval Hospital stated that the 
veteran was diagnosed as having prostate cancer in May 1991.  
A radical prostatectomy was performed.  He opined that it was 
extremely likely that the prostate tumor was present three to 
six months prior to the diagnosis and might also have been 
present for even longer, perhaps as long as several years.  
This physician did not date the onset to active service or 
relate the prostate cancer to active service.  

In a November 1991 letter, the Staff Pathologist of the 
Orlando, Florida Naval Hospital indicated that the type of 
tumor that the veteran had might very well have been present 
for as long as one to two years prior to when it was 
diagnosed.  She did not date the onset to active service or 
relate the prostate cancer to active service.  

Medical records of MacDill Air Force Base dated from 1996 to 
1998 reveal that the veteran was treated for genitourinary 
problems, status post prostate cancer.  The carcinoma had not 
recurred.  

In March 2001, the veteran was afforded a VA genitourinary 
examination.  The veteran's past history to include that of 
prostate cancer and surgery for that cancer were reviewed.  
The examiner stated that an extensive review of the claims 
folder and medical records revealed that the veteran had a 
history of ionizing radiation exposure and did not have a 
history of prostate cancer and underwent a radical retropubic 
prostatectomy.  The residuals were mild stress urinary 
incontinence and complete erectile dysfunction.  The examiner 
did not specifically relate prostate cancer to service.  

In September 2002, another genitourinary examination was 
performed.  The examiner opined that more likely than not the 
etiology of the prostate cancer was idiopathic and not 
radiation-induced.  It was not likely that the prostate 
cancer occurred due to alleged radiation exposure at the 
Trinity site.  The time sequence leading to tumor growth to a 
critical size was far too log.  The examiner indicated that 
the time sequence could be up to 10 years (the veteran was 
discharged from active duty in 1956).  The examiner also 
opined that there was absolutely no evidence at all that the 
veteran was otherwise exposed to radiation.  The examiner 
further stated that the date of diagnosis of prostate cancer 
was 1991 and that the episode of a tender prostate during 
service was unrelated to the 1991 diagnosis.  

The veteran asserts that prostate cancer was present while he 
was in active Reserve.  As already indicated above, the 
veteran needed to be on actual active duty training when the 
disease had its onset and that has not been demonstrated.  
The veteran also maintains that his prostate cancer is the 
result of radiation exposure during service.  As noted, the 
veteran is not competent to make this causal link or to state 
the etiology of his prostate cancer.  See Espiritu.  

A tender prostate was noted during service, however, a VA 
examiner determined that this was not an initial 
manifestation of his prostate cancer which was not diagnosed 
until 1991.  Competent evidence establishes that prior to his 
diagnosis, the malignant tumor may have been present for up 
to 10 years.  However, the veteran was discharged from active 
duty in 1956.  Thus, the initial manifestations of prostate 
cancer, at the earliest, may have been present in 1981; this 
was many years after the veteran's separation from active 
duty and was not within the one year presumptive period.  

One of the VA examiners noted that the veteran had a history 
of radiation exposure, but the examiner did not specifically 
relate prostate cancer to any alleged exposure.  This matter 
was specifically addressed by a VA examiner in September 
2002.  The examiner concluded that the veteran's prostate 
cancer was not etiologically related to any alleged radiation 
exposure.  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).

In sum, prostate cancer was not manifest during active 
service nor within one year of separation in 1956 nor is it 
etiologically related to service to include claimed inservice 
radiation exposure.  

Accordingly, service connection for prostate cancer is not 
warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is 
against the veteran's claim, and it must be denied.




Entitlement to Service Connection for Residuals of Heat 
Prostration

In his April 1994 application for compensation, the veteran 
indicated that he had heat protestation in 1962.  There is no 
evidence of heat prostration in the service medical records 
for his period of active duty from 1952 to 1956.  There is no 
evidence of any chronic disease or injury during that active 
period resulting in heat prostration.  

The veteran maintains that he has problems with heat 
prostration that are otherwise related to his prostate cancer 
or radiation exposure.  

Regardless of when the veteran experienced heat prostration, 
competent evidence established that there was no relationship 
between heat prostration and his prostate cancer, and, as 
determined above, the veteran is not service-connected for 
prostate cancer.  The competent evidence does not establish 
that heat prostration is related to alleged radiation 
exposure.  

Further, for veterans, disability compensation derives from 2 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

In this case, there is no disease or injury which resulted in 
heat prostration.  The competent evidence establishes no 
connection between heat prostration to an inservice disease 
or injury.  Therefore, the Board finds that the veteran's 
current complaints of residuals of heat prostration are not 
derived from inservice disease or injury.  Therefore, the 
claim of service connection for heat prostration must be 
denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Squamous Cell Carcinoma of the Left Cheek and Forehead

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of squamous cell carcinoma.  
Following separation from active duty, squamous cell 
carcinoma was first demonstrated in 2003.  In February 2003, 
private medical records show that the veteran was diagnosed 
as having squamous cell carcinoma of the left check and 
forehead.  

There is no competent evidence relating squamous cell 
carcinoma of the left check and forehead to service.

In sum, manifestations of squamous cell carcinoma of the left 
check and forehead were not present during active duty or 
within one year of separation in 1956.  Thus, there was no 
disease or injury during service and there was no chronic 
disorder during service.  There were no complaints of 
squamous cell carcinoma of the left check and forehead for 
over 40 years; thus there was no continuity of symptomatology 
after service.  There is no competent evidence relating 
squamous cell carcinoma of the left check and forehead to 
service to include alleged radiation exposure during service.  

Although the veteran contends that squamous cell carcinoma of 
the left check and forehead are the result of service to 
include radiation exposure during service, he is not 
competent to make this assessment.  The lay evidence is 
inconsistent with the record and, as such, is less reliable.  

Currently diagnosed squamous cell carcinoma of the left check 
and forehead did not result from disease or injury in active 
service and are not otherwise related to service to include 
alleged radiation exposure.  The veteran does not have the 
medical expertise to make an evaluation that currently 
diagnosed squamous cell carcinoma of the left check and 
forehead is related to service.  See Espiritu.  His opinion 
has no probative value and is not supported by the record.  

Accordingly, service connection for squamous cell carcinoma 
of the left check and forehead is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Entitlement to Service Connection for Colon Polyps

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a colon disease or 
injury.  Following separation from active duty, colon polyps 
were first demonstrated in 2002.  October 2002 VA outpatient 
records showed that the veteran underwent a colonoscopy which 
revealed that he veteran had multiple non-cancerous 
adenomatous polyps in his colon.  

There is no competent evidence relating colon polyps to 
service.

In sum, manifestations of colon polyps were not present 
during active duty.  Thus, there was no disease or injury 
during service and there was no chronic disorder during 
service.  There were no complaints of colon polyps for over 
40 years; thus there was no continuity of symptomatology 
after service.  There is no competent evidence relating colon 
polyps to service to include alleged radiation exposure 
during service.  

Although the veteran contends that colon polyps are the 
result of service to include radiation exposure during 
service, he is not competent to make this assessment.  The 
lay evidence is inconsistent with the record and, as such, is 
less reliable.  

Currently diagnosed colon polyps did not result from disease 
or injury in active service and are not otherwise related to 
service to include alleged radiation exposure.  The veteran 
does not have the medical expertise to make an evaluation 
that currently diagnosed colon polyps are related to service.  
See Espiritu.  His opinion has no probative value and is not 
supported by the record.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Entitlement to Service Connection for an Eye Disorder: 
Cataracts, Glaucoma, Macular Degeneration

The service medical records reveal that in March 1952, the 
veteran reported that his left eye was hurting.  The eye was 
cleaned and the veteran felt better.  Thereafter, the records 
are negative for any complaints, findings, treatment, or 
diagnosis of an eye disease or injury.  On the separation 
examination from active duty, visual acuity was 20/20 
bilaterally.  

Following service, a November 1956 Air Force evaluation 
reported visual acuity of 20/20 bilaterally.  A November 1985 
periodic examination of the United States Air Force revealed 
defective visual acuity which was corrected to 20/20.  In an 
April 2001 letter, Dr. G.P. indicated that the veteran had 
been followed for glaucoma and for cataracts since August 
1999.  Clinical records were provided.  However, the 
physician did not relate glaucoma or cataracts to active 
service.  VA outpatient records dated from January 2003 to 
April 2004, reveal that the veteran has been treated for 
cataracts and macular degeneration of the eyes.  

There is no competent evidence relating cataracts, glaucoma, 
or macular degeneration to service.

In sum, manifestations of cataracts, glaucoma, or macular 
degeneration were not present during active duty.  Thus, 
there was no disease or injury during service and there was 
no chronic disorder during service.  As of 1985, almost 30 
years after the veteran's separation, the veteran had 
defective vision as far as visual acuity is concerned, 
although this has not been medically linked to later 
diagnoses of cataracts, glaucoma, or macular degeneration, or 
to active service.  There were no complaints of cataracts, 
glaucoma, or macular degeneration for over 40 years; thus 
there was no continuity of symptomatology after service.  
There is no competent evidence relating cataracts, glaucoma, 
or macular degeneration to service to include alleged 
radiation exposure during service.  

Although the veteran contends that cataracts, glaucoma, or 
macular degeneration are the result of service to include 
radiation exposure during service, he is not competent to 
make this assessment.  The lay evidence is inconsistent with 
the record and, as such, is less reliable.  

Currently diagnosed cataracts, glaucoma, or macular 
degeneration did not result from disease or injury in active 
service and are not otherwise related to service to include 
alleged radiation exposure.  The veteran does not have the 
medical expertise to make an evaluation that current 
cataracts, glaucoma, or macular degeneration are related to 
service.  See Espiritu.  His opinion has no probative value 
and is not supported by the record.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Entitlement to Service Connection for Diabetes Mellitus

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of diabetes mellitus.  On 
the 1956 discharge examination, urine testing was negative 
for sugar or any indication of diabetes mellitus.  The 
endocrine system was normal.  

Within one year of the veteran's separation from active duty, 
he underwent an Air Force evaluation in November 1956.  Urine 
testing was negative for sugar or any indication of diabetes 
mellitus.  The endocrine system was normal.  

A November 1985 periodic examination of the United States Air 
Force revealed that urine testing was negative for sugar or 
any indication of diabetes mellitus.  The endocrine system 
was normal.  

VA outpatient records dated from January 2003 to April 2004, 
reveal the veteran was diagnosed as having diabetes mellitus.  
There is no competent evidence relating diabetes mellitus to 
active service or dating its onset to within one year of 
separation from active service.  

In sum, manifestations of diabetes mellitus were not present 
during active duty or within one year of separation from 
active service in 1956.  Absent manifestations of a diagnosis 
during service, there was no chronic disorder during service.  
Diabetes mellitus was not diagnosed for over 40 years; there 
were no complaints for over 40 years; thus there was no 
continuity of symptomatology after service.  There is no 
competent evidence relating diabetes mellitus to service to 
include alleged radiation exposure during service, or to 
within one year of separation from service.  

Although the veteran contends that diabetes mellitus is the 
result of service to include radiation exposure during 
service, he is not competent to make this assessment.  See 
Espiritu.  The lay evidence is inconsistent with the record 
and, as such, is less reliable.  

Currently diagnosed diabetes mellitus did not result from 
disease or injury in active service and is not otherwise 
related to service to include alleged radiation exposure.  
Manifestations of diabetes mellitus were not present within 
one year after separation from active service in 1956.  The 
veteran does not have the medical expertise to make an 
evaluation that currently diagnosed diabetes mellitus is 
related to service.  See Espiritu.  His opinion has no 
probative value and is not supported by the record.  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


Entitlement to Service Connection for Loss of all Teeth

The veteran claims entitlement to service connection for a 
dental condition.  

The service medical records reveal that on entrance, two of 
the veteran's molar teeth, numbers 16 and 17 were missing.  
On his 1956 separation examination, dental examination 
revealed that four of the veteran's molars were missing; 
teeth numbers 1, 16, 17, and 32.  Tooth number 13 was noted 
to be a restorable tooth; thus indicative of periodontal 
disease.  

Currently, the veteran seeks service connection for the loss 
of all of his teeth.  The veteran is not competent to state 
the etiology of the loss of his teeth, but he is competent to 
state that they are missing and the Board accepts that they 
are currently missing.  

The Board notes that since the filing of the veteran's claim, 
the regulations pertaining to dental conditions have been 
revised, effective from June 8, 1999, but the revisions 
primarily involved reorganization of the regulations, and 
there were no changes which would affect the outcome of this 
case.  There are no post-service dental records on file 
indicating he currently experiences any problems with his 
teeth which might be subject to service connection.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).  

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.  

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3rd molars 
(wisdom teeth) were extracted in service due to disease.  
Thus, service connection for such teeth is not warranted.  
Moreover, the veteran does not claim, nor does the evidence 
otherwise show, that he sustained dental trauma to any tooth 
in service to include tooth number 13.  And mere treatment in 
service, e.g., extracting teeth, etc., is not tantamount to 
"Class II(a)" dental trauma as this term is defined in 38 
C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See 
VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  
Tooth 13 was noted at discharge to have periodontal disease 
and, therefore, cannot be service-connected for the purposes 
of compensation.  

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  At the time the veteran filed his claim, he simply 
stated that he believed service connection should be 
established for loss of all teeth.  The Board notes that the 
record does not show and he does not allege any service 
dental trauma.  Thus, service connection for a dental 
condition involving service trauma may not be granted, and 
there is no related eligibility for treatment under Class 
II(a).  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b, II(c), III.  He is not entitled to Class III 
dental treatment, 38 C.F.R. § 17.161(g), (because his dental 
condition is not "professionally determined to be 
aggravating disability from an associated service-connected 
condition or disability."  He is not entitled to Class IV 
dental treatment, 38 C.F.R. § 17.161(h), because he is not in 
receipt of a total compensation rating.  He is not entitled 
to Class V dental treatment, 38 C.F.R. § 17.161(i), because 
he is not participating in a Chapter 31 rehabilitation 
program. 

Although the veteran maintains that service connection is 
warranted for loss of teeth based on radiation exposure, 
there is no competent evidence supporting his allegation and, 
as noted, service connection is not warranted under the 
applicable VA regulations.  In sum, the Board observes that 
there is no medical evidence indicating he currently has any 
problems with his teeth or of any relationship between a 
current dental condition and service (i.e., medical evidence 
of nexus).  

Given the foregoing, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a dental condition.  The benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


Entitlement to Service Connection for Fatigue

The veteran has had fatigue in the past as associated with 
his service-connected hepatitis.  It is rated with his 
hepatitis and will not be rated separately.  To the extent 
that the veteran claims service connection for fatigue on any 
other basis, to include as due to radiation exposure, 
competent evidence does not establish that the veteran has an 
underlying disease on injury which was incurred during active 
duty causing fatigue.  There is no competent evidence 
relating fatigue to alleged radiation exposure.  

Thus, other than his hepatitis, in this case, there is no 
disease or injury which resulted in fatigue during active 
service.  The competent evidence establishes no connection 
between any post-service fatigue to an inservice disease or 
injury.  Therefore, the Board finds that the veteran's 
current complaints of fatigue are not derived from inservice 
disease or injury.  Therefore, the claim of service 
connection for fatigue must be denied.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.


ORDER

Service connection for a heart disability, to include as 
secondary to exposure to ionizing radiation or otherwise is 
denied.  

Service connection for a hiatal hernia, to include as 
secondary to exposure to ionizing radiation is denied.

Service connection for prostate cancer, to include as 
secondary to as secondary to exposure to ionizing radiation 
is denied.

Service connection for symptoms associated with heat 
prostration, to include as secondary to prostate cancer, 
and/or as secondary to exposure to ionizing radiation is 
denied.

Service connection for squamous cell carcinoma of the left 
cheek and forehead, to include as secondary to as secondary 
to exposure to ionizing radiation is denied.

Service connection for colon polyps, to include as secondary 
to as secondary to exposure to ionizing radiation is denied.

Service connection for cataracts, glaucoma, and macular 
degeneration, to include as secondary to as secondary to 
exposure to ionizing radiation is denied.

Service connection for diabetes mellitus, to include as 
secondary to as secondary to exposure to ionizing radiation 
is denied.

Service connection for loss of all teeth, to include as 
secondary to as secondary to exposure to ionizing radiation 
is denied.

Service connection for fatigue, to include as secondary to as 
secondary to exposure to ionizing radiation is denied. 




	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



